SCHAFERCULLEN CAPITAL MANAGEMENT CODE OF ETHICS For Supervised Persons of Schafer Cullen Capital Management, Inc. And Cullen Capital Management, LLC And Access Persons of Cullen Funds Trust DATED NOVEMBER 1, 2006 I. INTRODUCTION A.Fiduciary Duty.This Code of Ethics is based on the principle that managers, partners, officers, employees and affiliates of Schafer Cullen Capital Management Inc. (“SCCM”) and Cullen Capital Management LLC (“CCM”) have a fiduciary duty to place the interests of clients ahead of their own.The Code applies to all Supervised Persons of SCCM and CCM and Access Persons of Cullen Funds Trust and focuses principally on prevention of breaches of the Federal Securities Laws, pre-clearance, reporting of personal transactions in securities and other matters as addressed herein.Capitalized words are defined in Appendix 1.Access / Supervised Persons must avoid activities, interests and relationships that might interfere with making decisions in the best interests of the Advisory Clients of SCCM/CCM.Also, among other things, under Rule 17j-1(a) under the Investment Company Act of 1940, as amended, it shall be unlawful for any affiliated person of or principal underwriter for a Fund, or any affiliated person of an investment adviser of or principal underwriter for a Fund, in connection with the purchase or sale, directly or indirectly, by such person of a security held or to be acquired by the Fund: · to employ any device, scheme or artifice to defraud the Fund; · to make to the Fund any untrue statement of a material fact or omit to state to the Fund a material fact necessary in order to make the statements made, in light of the circumstances under which they are made, not misleading; · to engage in any act, practice, or course of business which operates or would operate as a fraud or deceit upon the Fund; or · to engage in any manipulative practice with respect to the Fund. As fiduciaries, Access / Supervised Persons must at all times: 1.Place the interests of Advisory Clients first.Access / Supervised Persons must scrupulously avoid serving their own personal interests ahead of the interests of the Advisory Clients of SCCM/CCM.An Access / Supervised Person may not induce or cause an Advisory Client to take action, or not to take action, for the personal benefit of the Access / Supervised Person, rather than for the benefit of the Advisory Client.For example, an Access / Supervised Person would violate this Code by causing an Advisory Client to purchase a Security he or she owned for the purpose or with the intent of increasing the price of that Security. 2.Avoid taking inappropriate advantage of their position.The receipt of investment opportunities, perquisites or gifts from persons seeking business with SCCM/CCM could call into question the exercise of an Access / Supervised Person’s independent judgment.Access / Supervised persons may not, for example, use their knowledge of portfolio transactions to profit by the market effect of such transactions or accept gifts of such value as to potentially impair their judgment in selecting brokers or other vendors on behalf of Advisory Clients. 3.Conduct all personal Securities Transactions in full compliance with this Code, including both the pre-clearance and reporting requirements.Doubtful situations should be resolved in favor of Advisory Clients.Technical compliance with the Code’s procedures will not automatically insulate from scrutiny any trades that indicate an abuse of fiduciary duties. B.Appendices to the Code.The appendices to this Code are attached hereto and are a part of the Code, and include the following: 1.Definitions— capitalized words as defined in the Code — (Appendix 1); 2.List of Broad-Based Indices (Appendix 2); 3.Pre-clearance Request for Access / Supervised Persons (Appendix 3); 4.Securities Transaction Report (Appendix 4); 5.Annual Code of Ethics Certification (Appendix 5); 6.Acknowledgment of Receipt of Code of Ethics (Appendix 6); and 7.Disclosure of Personal Securities Holdings (Appendix 7). 8.Quarterly Personal Securities Transactions Review Form (Appendix 8) II. PERSONAL SECURITIES TRANSACTIONS A.Annual Disclosure of Personal Holdings by Access / Supervised Persons. 1.General Requirement.Within ten (10) days after designation as an Access / Supervised Person, and thereafter on an annual basis, all Access / Supervised Persons must report on the Disclosure of Personal Securities Holdings form (Appendix 7) (or a substantially similar form); (i) all Reportable Securities, including securities held in certificate form, in which they have a Beneficial Interest, (ii) all Reportable Securities in non-client accounts for which they make investment decisions, and (iii) each securities account the Access / Supervised Person maintains with a broker, dealer or bank.The information in such reports shall be current as of a date no more than forty-five (45) calendar days prior to the date due.This provision does not apply to Independent Trust Trustees. 2.Securities Exempt from Annual Disclosure Requirement.Securities specifically excluded from the definition of Reportable Security, and Reportable Securities held in any account over which the Access / Supervised Person does not have any direct or indirect influence or control, are exempt from the initial and annual disclosure requirement of this Code. 3.Additional Requirement.All Access / Supervised Persons must submit a quarterly report of personal securities transactions and account statements for each quarter to the contact person within 30 business days after the end of each calendar quarter.All Access / Supervised persons are required to submit a signed quarterly report even if there were no reportable transactions for the period. B.Pre-clearance Requirements for Access / Supervised Persons. 1.General Requirement.Except for the transactions set forth in Section II.B.2., all Securities Transactions in which an Access / Supervised Person or a member of his or her Immediate Family has a Beneficial Interest must be pre-cleared with the Contact Person. 2.Transactions Exempt from Pre-clearance Requirements.The following Securities Transactions are exempt from the pre-clearance requirements set forth in Section II.B.1. of this Code: a.Mutual Funds.Securities issued by any registered open-end investment companies; b.No Knowledge.Securities Transactions where neither SCCM/CCM, the Access / Supervised Person nor an Immediate Family member knows of the transaction before it is completed (for example, Securities Transactions effected for an Access / Supervised Person by a trustee of a blind trust or discretionary trades involving an investment partnership or investment club in which the Access / Supervised Person is neither consulted nor advised of the trade before it is executed); c.Certain Corporate Actions.Any acquisition or disposition of Securities through stock dividends, dividend reinvestments, stock splits, reverse stock splits, mergers, consolidations, spin-offs, or other similar corporate reorganizations or distributions generally applicable to all holders of the same class of Securities; d.Rights.Any acquisition or disposition of Securities through the exercise of rights issued by an issuer prorata to all holders of a class of its Securities, to the extent the rights were acquired in the issue or through the exercise of rights, options, convertible bonds or other instruments acquired in compliance with the Code; e.Application to Commodities, Futures, Options on Futures and Options on Broad-Based Indices.Commodities, futures (including currency futures and futures on securities comprising part of a broad-based, publicly traded market-based index of stocks), options on futures, options on currencies and options on certain indices designated by the Contact Person as broad-based are not subject to the: pre-clearance, two day black-out, 60-day profit disgorgement, or prohibited transaction provisions of Section II.D.1. of the Code. These transactions however are subject to transaction reporting in accordance with Section II.F.The options on indices designated by the Contact Person as broad-based may be changed from time to time and are listed in Appendix 2; and f.Miscellaneous.Any transaction in the following:(1) bankers acceptances, (2) bank certificates of deposit (“CDs”) and bank and savings and loan accounts, (3) commercial paper, (4) repurchase agreements (when backed by exempt securities), (5) Securities that are direct obligations of the U.S. Government, (6) the acquisition of equity securities in dividend reinvestment plans (“DRIPs”), when the acquisition is directly through the issuer or its non-broker agents, (7) Securities of the employer of a member of the Access / Supervised Person’s Immediate Family if such securities are beneficially owned through participation by the Immediate Family member in a profit sharing plan, 401(k) plan, ESOP, or other similar plan, and (8) other Securities as may from time to time be designated in writing by the Contact Person on the grounds that the risk of abuse is minimal or non-existent. The Securities Transactions listed above are not necessarily exempt from the reporting requirements set forth in Section II.A. or II.F. C.Pre-clearance Requests. 1.Trade Authorization Request Forms.Prior to entering an order for a Securities Transaction that requires pre-clearance, the Access / Supervised Person must complete, in writing, a Pre-clearance Request For Access / Supervised Persons form as set forth in Appendix 3 and submit the completed form to the Contact Person.The Pre-clearance Request For Access / Supervised Persons form requires Access / Supervised Persons to provide certain information and to make certain representations.Proposed Securities Transactions of the Contact Person that require pre-clearance must be submitted to his alternate. 2.Review of Form.After receiving the completed Pre-clearance Request For Access / Supervised Persons form, the Contact Person will: (a) review the information set forth in the form, (b) confirm whether the Securities are held by any Funds or other accounts managed by SCCM/CCM and whether there are any unexecuted orders to purchase or sell the Securities by any accounts managed by SCCM/CCM, and (c) as soon as reasonably practicable, record the authorization and date of the authorization on the Pre-clearance Request For Access / Supervised Persons form.The Contact Person will keep one copy of the completed form for the records, and send one copy to the Access / Supervised Person seeking authorization. D.Prohibited Transactions. 1.Prohibited Securities Transactions.The following Securities Transactions for accounts in which an Access / Supervised Person or a member of his or her Immediate Family have a direct or indirect Beneficial Interest, to the extent they require pre-clearance under Section II.B. above, are prohibited and will not be authorized by the Contact Person absent exceptional circumstances, in which case a written record will be made of the authorization of, and the rationale supporting, such Securities Transaction (which record will be maintained for at least five years after the fiscal year in which such authorization was granted): a.Initial Public Offerings.Any purchase of Securities in an Initial Public Offering (other than a new offering of a registered open-end investment company); b.Pending Buy or Sell Orders.Any purchase or sale of Securities on any day during which any Advisory Client has a pending “buy” or “sell” order in the same Security (or Equivalent Security) until that order is executed or withdrawn; c.Two Day Blackout.Purchases or sales of Securities by a Portfolio Manager within two calendar days of a purchase or sale of the same Securities (or Equivalent Securities) by an Advisory Client managed by that Portfolio Manager; d.Intention to Buy or Sell for Advisory Client.Purchases or sales of Securities at a time when that Access / Supervised Person intends, or knows of another’s intention, to purchase or sell that Security (or an Equivalent Security) on behalf of an Advisory Client.This prohibition applies whether the Securities Transaction is in the same (e.g., two purchases or two sales) or the opposite (a purchase and sale) direction of the transaction of the Advisory Client; and e.60-day Blackout.(1) Purchases of a Security in which an Access / Supervised Person acquires a direct or indirect Beneficial Interest within 60 days of the sale of the Security (or an Equivalent Security) in which such Access / Supervised Person had a Beneficial Interest, and (2) sales of a Security in which an Access / Supervised Person had a Beneficial Interest within 60 days of the purchase of the Security (or an Equivalent Security) in which such Access / Supervised Person has a Beneficial Interest, unless, in each case, the Access / Supervised Person agrees to give up all profits on the transaction to a charitable organization or otherwise as specified in accordance with Section IV.B.1. 2.Always Prohibited Securities Transactions.The following Securities Transactions are prohibited and will not be authorized under any circumstances: a.Inside Information.Any transaction in a Security while in possession of material nonpublic information regarding the Security or the issuer of the Security; b.Market Manipulation.Transactions intended to raise, lower or maintain the price of any Security or to create a false appearance of active trading; c.Large Positions in Mutual Funds.Transactions in a registered investment company which result in the Access / Supervised Person owning five percent or more of any class of Securities in such investment company; and d.Others.Any other transactions deemed by the Contact Person to involve a conflict of interest, possible diversion of corporate opportunity, or an appearance of impropriety. 3.Private Placements.Acquisitions of Beneficial Interests in Securities in a Private Placement by an Access / Supervised Person are not permitted to be made unless authorized by the Contact Person.The Contact Person may give permission for such Securities Transactions only after considering, among other factors, whether the investment opportunity should be reserved for Advisory Clients and whether the opportunity is being offered to an Access / Supervised Person by virtue of his or her position as an Access / Supervised Person.Access / Supervised Persons who have been authorized to acquire and have acquired securities in a Private Placement are required to disclose that investment when they play a part in any subsequent consideration of an investment in the issuer by an Advisory Client, and the decision to purchase Securities of such an issuer by an Advisory Client must be independently authorized by a Portfolio Manager with no personal interest in the issuer. 4.No Explanation Required for Refusals.In some cases, the Contact Person may refuse to authorize a Securities Transaction for a reason that is confidential.The Contact Person is not required to give an explanation for refusing to authorize any Securities Transaction. E.Length of Trade Authorization Approval.Any trading authorization provided hereunder is effective until the earlier of (1) its revocation, (2) the close of business on the second trading day after the authorization is granted (for example, if authorization is provided on a Monday, it is effective until the close of business on Wednesday), or (3) the Access / Supervised Person learns that the information in the Pre-clearance Request for Access / Supervised Persons form is not accurate.If the order for the Securities Transaction is not placed within that period, a new advance authorization must be obtained before the Securities Transaction is placed.If the Securities Transaction is placed but has not been executed within two trading days after the day the authorization is granted (as, for example, in the case of a limit order or a “not held” order), no new authorization is necessary unless the person placing the original order for the Securities Transactions amends it in any way. F.Trade Reporting Requirements. 1.Reporting Requirement. a.Except as provided in Section II.A.2., each Access / Supervised Person must report to the Contact Person (or to such alternate person as the Contact Person may designate from time to time) the information described in Section II.F.1.b. and Section II.F.1.c. of this Code with respect to any Securities Transaction of which such Access / Supervised Person is aware in any Reportable Security in which the Access / Supervised Person has, or by reason of such Securities Transaction acquires, a direct or indirect Beneficial Interest. b.Every such required report must be made no later than thirty (30) days after the end of the calendar quarter in which the Securities Transaction with respect to which the report relates is effected or becomes known to the reporting Access / Supervised Person, and must contain the following information: (i) The date of the transaction, the security description, the exchange ticker symbol or CUSIP number, the interest rate and maturity date, the number of shares, and the principal amount (as applicable) of each Reportable Security involved; (ii) The nature of the transaction (i.e., purchase, sale or any other type of acquisition or disposition); (iii) The price at which the transaction was effected; (iv) The name of the broker, dealer, bank or other party with or through which the transaction was effected; and (v) The date that the report is submitted by the Access / Supervised Person. c.In addition, with respect to any new account established by the Access / Supervised Person in which any Reportable Securities were held during the quarter for the direct or indirect benefit of the Access / Supervised Person, such report must contain the following additional information: (i) The name of the broker, dealer, bank or other party with whom the Access / Supervised Person established the account; (ii) The date the account was established; (iii) The name and telephone number of the contact person; and (iv) The date that the report is submitted by the Access / Supervised Person. d.The form to be used for making such reports is the Quarterly Personal Securities Transactions form as set forth in Appendix 4.If a confirmation for the reporting Access / Supervised Person’s Securities Transaction or related brokerage statement includes the required information, the form of report may simply be to attach a copy of such confirmation or statement. e.The foregoing does not apply to (i) any Reportable Security held in any account over which such Access / Supervised Person does not have any direct or indirect influence or control or (2) transactions effected pursuant to an Automatic Investment Plan. 2.Disclaimers.Any report of a Securities Transaction for the benefit of a person other than the individual in whose account the transaction is placed may contain a statement that the report should not be construed as an admission by the person making the report that he or she has any direct or indirect beneficial ownership of the Security to which the report relates. 3.Quarterly Review.At least quarterly, for Securities Transactions requiring pre-clearance under this Code, the Contact Person shall compare the reports, confirmations and/or periodic statements provided pursuant to Section II.F.1. above, to the approved Pre-clearance Request for Access / Supervised Persons forms and record the result of the review on the form included in Appendix 8 (or a substantially similar form or method containing the same information).Such review shall include: a.Whether the Securities Transaction complied with this Code; b.Whether the Securities Transaction was authorized in advance of its placement; c.Whether the Securities Transaction was executed within two full trading days of when it was authorized; d.Whether any accounts managed by SCCM/CCM owned the Securities at the time of the Securities Transaction; e.Whether any separate accounts managed by SCCM/CCM purchased or sold the Securities in the Securities Transaction within 2 days of the Securities Transaction; and f.Whether any securities transactions were in violation of the 60-day Blackout period. 4.Record Retention.
